EXHIBIT 10.1
[APPLIED INDUSTRIAL TECHNOLOGIES LETTERHEAD]
April 27, 2011
Mr. David L. Pugh
2516 Interlachen Lane
Westlake, OH 44145
Dear David:
     We have received your letter dated April 23, 2011 formalizing your decision
to retire and tendering your resignation as the Chairman, Chief Executive
Officer and member of the Board of Directors (the “Board”) of Applied Industrial
Technologies, Inc. (the “Company”), with such retirement and resignation to
become effective on October 25, 2011 or upon the earlier hiring of a new Chief
Executive Officer (the “New CEO”), but not earlier than June 30, 2011, (the
“Retirement Date”). You will continue to receive your base salary at the rate of
$945,000 through your Retirement Date. Additionally, you will remain covered
under the Company’s D&O insurance coverage through your Retirement Date. We
recognize your extensive contributions to the Company throughout your many years
of service, and we very much appreciate your willingness to further serve and
assist the Company as the Board of Directors endeavors to find a candidate to
succeed you as Chief Executive Officer.
     In consideration of your willingness to assist the Board in hiring the New
CEO and in completing an orderly transition to the New CEO, and in consideration
of entering into this letter agreement (this “Agreement”), the Board has
determined to guarantee you an annual incentive payment equal to 100% of your
base salary for the Company’s fiscal year ending June 30, 2012 (“Fiscal 2012”)
to be prorated based on the number of calendar days elapsed in Fiscal 2012 from
and including July 1, 2011 to the date of your retirement (the “Guaranteed
Bonus”). However, you will not be eligible to receive any equity award grants
for service during Fiscal 2012 other than the Guaranteed Bonus. The Guaranteed
Bonus shall be paid in a lump sum on the eighth day following your retirement,
provided that you execute and not revoke a general release in the form attached
hereto as Exhibit A. Other than the foregoing, you will be entitled to receive,
on and after your Retirement Date, all of your earned and vested benefits in
accordance with the terms and conditions of the respective plans in which you
participated and any agreements with the Company governing such awards.
     In addition you covenant and agree that at all times during your employment
and for a period of twelve (12) months following your retirement (the
“Restricted Period”), you shall not for any reason, except as expressly
permitted by this Agreement, directly or indirectly, on your own behalf or on
behalf of any individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated

 



--------------------------------------------------------------------------------



 



organization, or a governmental entity (or any department, agency, or political
subdivision thereof) (each, a “Person”):
     (a) contact, solicit, induce, recruit or do business with any Customer (as
defined below) or Supplier (as defined below) of the Company or, to your
knowledge, any other Customer or Supplier of the Business (as defined below),
with respect to any product or service which is competitive with any product or
service which constitutes, is part of, constituted, or was part of, the
Business, as conducted or, to your knowledge, planned to be conducted, as of
your retirement date or at any time within the twelve (12) month period
immediately preceding your retirement date.
     (b) own an interest in, operate, join, control, advise, work for, consult
to, have a financial interest which provides any control of, or otherwise
participate in, any Person producing, designing, providing, soliciting orders
for, selling, distributing, consulting to, or marketing or re-marketing products
or services competitive with or in substantially the same line of business as
the Business, or any part thereof, as conducted or, to your knowledge, planned
to be conducted, as of your retirement date or at any time within the twelve
(12) month period immediately preceding your retirement date. This prohibition
applies anywhere within North America, including Canada, the United States of
America and Mexico. This covenant does not prohibit the mere ownership of less
than one percent (1%) of the outstanding stock of any publicly-traded
corporation as long as you do not actually control such corporation and are not
otherwise in violation of this Agreement.
     (c) divert or attempt to divert or take advantage of or attempt to take
advantage of any actual or potential business or opportunities of the Company,
of which you became aware as the result of your employment with the Company and
which relate specifically to the Business, or any part thereof, as conducted or,
to your knowledge, planned to be conducted, as of your retirement or at any time
within the twelve (12) month period immediately preceding your retirement.
     (d) hire any individual who was employed by the Company or any Affiliate
thereof at any time on or after that date which is six (6) months prior to the
Retirement Date, or directly or indirectly, entice, solicit or seek to induce or
influence any such individual to leave his or her employment.
     (e) For purposes of the foregoing, the following definitions shall apply
     “Affiliate” means any Person directly or indirectly controlling or
controlled by the Company or under direct or indirect common control with the
Company, including, without limitation, any director, officer, or shareholder of
the Company.
     “Business” means the business conducted or planned to be conducted by the
Company and its Affiliates and subsidiaries as of a specified date. As of the
date of this Agreement, the Business includes the (a) distribution of industrial
products, including but not limited to bearings, power transmission components,
fluid power components and systems, industrial rubber products, linear motion

2



--------------------------------------------------------------------------------



 



components, tools, safety products, and general maintenance and mill supply
products, (b) customized fluid power, mechanical, and rubber shop services, (c)
storeroom management services and (d) maintenance training.
     “Customer” means any Person or entity to which the Company or any Affiliate
has provided or actively solicited products or services in the twelve (12)
months prior to the cessation of your employment.
     “Supplier” means any Person or entity that provided goods or services to
the Company or any Affiliate to be used in connection with the Business in the
twelve (12) months prior to the cessation of your employment.
     You acknowledge that should you violate any of the foregoing covenants
(collectively, the “Restrictive Covenants”), it will be difficult to determine
the resulting damages to the Company and, in addition to any other remedies the
Company may have, (i) the Company shall be entitled to temporary injunctive
relief without being required to post a bond and permanent injunctive relief
without the necessity of proving actual damage, and (ii) the Company shall have
the right to offset the Guaranteed Bonus under this Agreement to the extent of
any money damages incurred or suffered by the Company as a result of your
breach. The Company may elect to seek one or more of these remedies at its sole
discretion on a case by case basis. Failure to seek any or all remedies in one
case shall not restrict the Company from seeking any remedies in another
situation. Such action by the Company shall not constitute a waiver of any of
its rights.
     It is the parties’ intent that each of the Restrictive Covenants be read
and interpreted with every reasonable inference given to its enforceability.
However, it is also the parties’ intent that if any term, provision or condition
of the Restrictive Covenants is held by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the provisions thereof shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated. Finally, it is also the parties’ intent that if a court should
determine any of the Restrictive Covenants are unenforceable because of
over-breadth, then the court shall modify said covenant so as to make it
reasonable and enforceable under the prevailing circumstances.
     In the event of any breach by you of any Restrictive Covenant, the running
of the period of restriction shall be automatically tolled and suspended for the
duration of such breach, and shall automatically recommence when such breach is
remedied in order that the Company shall receive the full benefit of your
compliance with each of the Restrictive Covenants.
     You agree that the Restrictive Covenants shall be enforced independently of
any other obligations between the Company, on the one hand, and you, on the
other (other than the Company’s obligation to make payments under this
Agreement), and that the existence of any other claim or defense shall not
affect the enforceability of the Restrictive Covenants or the remedies provided
herein.
     Except as specifically provided in this Agreement, this Agreement
supersedes and replaces all prior employment agreements, confidentiality
agreements, arrangements or plans

3



--------------------------------------------------------------------------------



 



specifically relating to you that were entered into prior to the date hereof
between the Company or any of its Affiliates and you.
     This Agreement, including the other documents expressly referenced herein,
contains the complete agreement between the parties and no party has relied upon
or will claim reliance upon any oral or written statement which may be claimed
in any way to relate to the subject matter of this Agreement in connection with
the execution of this Agreement.
     The provisions of this Agreement are severable. If any provision is held to
be invalid or unenforceable, it shall not affect the validity or enforceability
of any other provision.
     This Agreement shall be governed by the internal laws (and not the
conflicts of law provisions) of the State of Ohio.
     If you are in agreement with the foregoing, please acknowledge your
agreement in the place provided below and return an original of this Agreement
to the Company, whereupon this Agreement shall become a binding agreement
between the Company and you.

            Very truly yours,

Applied Industrial Technologies, Inc., an Ohio
corporation
      By:   /s/ Fred D. Bauer         Fred D. Bauer        Vice President -
General Counsel & Secretary     

Agreed to this 27th day of April, 2011.

     
By:
  /s/ David L. Pugh
 
   
 
  David L. Pugh

4



--------------------------------------------------------------------------------



 



Exhibit A
General Release of Claims
          This General Release of Claims (“Release”) is entered into by you and
Applied Industrial Technologies, Inc. (the “Company”), and effective eight
(8) days after the date indicated below your signature below, unless you revoke
your acceptance as provided below. The parties are entering into this Release
pursuant to that certain letter agreement dated April 27, 2011 (the
“Agreement”), pursuant to which the Company has agreed to pay you, in certain
circumstances, certain benefits specified in such Agreement to which you may not
otherwise be entitled unless you execute the general release of claims set forth
in this Release.
          1. Your Release of Claims. You understand that by executing this
Release, you are agreeing not to sue, or to otherwise bring any kind of claim
against, the Company or any of the Releasees (as defined below) for any reason
whatsoever based on anything that occurred through the date you executed this
Release. Specifically, in this regard, you agree as follows:
     (a) On behalf of yourself and your heirs and assigns, you hereby release
the Company, its associates, owners, members, affiliates, divisions,
subsidiaries, related partnerships, predecessors, successors, heirs, assigns,
agents, directors, officers, partners, employees, insurers, representatives and
lawyers (the “Releasees”) from all claims arising out of, based upon, or
relating to your hire, employment, remuneration or separation from the Company.
     (b) General Release of All Claims. You release the Releasees of and from
any and all manner of action or actions, cause or causes of action, in law or in
equity, suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (collectively, the “Claims”), which you now or may
hereafter have against the Releasees, or any of them, by reason of any matter,
cause, or thing whatsoever from the beginning of time to the date hereof.
     (c) Claims Specifically Released. The Claims released hereunder
specifically include, without limiting the generality of the foregoing, any
Claims arising out of, based upon, or relating to your hire, employment or
remuneration by, or your separation from, the Company or any of its affiliates
including any Claims arising under the following statutory and/or common laws as
any or all of them may have been amended from time to time:
     (1) Title VII of the Civil Rights Act of 1964;
     (2) the Age Discrimination in Employment Act;
     (3) the Family Medical Leave Act;
     (4) the Americans With Disabilities Act;
     (5) the Fair Labor Standards Act;
     (6) the Equal Pay Act;
     (7) the Employee Retirement Income Security Act;
     (8) the National Labor Relations Act; and/or

 



--------------------------------------------------------------------------------



 



     (9) any other local, state or federal statutory or common law governing
whitstleblowing, wrongful termination, breach of contract, breach of public
policy, discrimination in employment and/or the payment of wages or benefits.
     (d) Older Workers Benefit Protection Act. In accordance with the Older
Workers Benefit Protection Act of 1990, you are aware of the following:
     (1) you have been and are advised to consult with an attorney before
signing this Agreement;
     (2) you have twenty-one (21) days from the Retirement Date to consider this
Agreement; and
     (3) you have seven (7) days after signing this Agreement to revoke this
Agreement, and this Agreement will not become effective until that revocation
period has expired.
     (e) Claims Excluded from Release. This Release shall not extend to any
claim for benefits accrued and earned under the specific terms of any health,
disability, incentive, compensation or retirement plan in which you were or are
a participant, and any claim that may not, as a matter of law or public policy,
be released by you.
          2. No Admission of Liability. Neither the execution of this Release,
nor the performance of any terms hereof, shall constitute, be construed as or be
deemed an admission of any liability, wrongdoing or culpability whatsoever by
the Company.
          3. Mutual Non-Disparagement. Because the purpose of this Release is to
settle amicably any and all disputes or claims among the parties, you will not,
directly or indirectly, make or cause to be made any statements to third parties
defaming, slandering, criticizing or disparaging any of the Releasees or
otherwise negatively commenting on the character or reputation of any of the
Releasees. Likewise, the Company will not, directly or indirectly, make or cause
to be made any statements to third parties defaming, slandering, criticizing or
disparaging you or otherwise negatively commenting on your character or
reputation.
          4. Arbitration. You and the Company hereby agree to submit any claim
or dispute arising out of or relating to the terms of this Release to private
and confidential arbitration by a single neutral arbitrator. Subject to the
terms of this paragraph, the arbitration proceedings shall be governed by the
Employment Arbitration Rules and Procedures of the Judicial Arbitration and
Mediation Service (“JAMS”) or the relevant rules of such other entity to which
the you and the Company may agree. The arbitrator shall be appointed by
agreement of the parties hereto or, if no agreement can be reached, by JAMS (or
other agreed-upon entity) pursuant to its rules. The decision of the arbitrator
shall be final and binding on all parties, and judgment thereon may be entered
in any court having jurisdiction. All costs of the arbitration

 



--------------------------------------------------------------------------------



 



proceeding, including attorneys’ fees and witness expenses, shall be paid by the
party against whom the arbitrator rules.
          5. Construction of Agreement. This Release shall be construed as a
whole in accordance with its fair meaning and in accordance with the laws of the
State of Ohio. The language of this Release shall not be construed for or
against either you or the Company. Each and every covenant, term, provision and
agreements herein contained shall be binding upon and inure to the benefit of
the successors and assigns of you and the Company. The headings used herein are
for reference only and shall not affect the construction of this Release.
          6. Severability. The provisions of this Release are severable. If any
provision is held to be invalid or unenforceable, it shall not affect the
validity or enforceability of any other provision.
          7. Your Representation. You represent and warrant that:
     (a) You have returned to the Company all Company property in your
possession;
     (b) You are not owed wages, commissions, bonuses or other compensation,
other than the amounts and benefits to be received by you in accordance with the
Agreement;
     (c) During the course of your employment you did not sustain any injuries
for which you might be entitled to compensation pursuant to worker’s
compensation law;
     (d) You have not made any false and disparaging comments about the Company,
nor will you do so in the future;
     (e) You have not initiated any adversarial proceedings of any kind against
the Company or against any other person or entity released herein, nor will you
do so in the future, except as specifically allowed by this Release; and
     (f) You have thoroughly read and considered all aspects of this Release,
that you understand all its provisions and that you are voluntarily entering
into said agreement.
* * * *

 



--------------------------------------------------------------------------------



 



          WITNESS WHEREOF the parties have executed this Release on the dates
written below.

        David L. Pugh
 
   
Date:
   
 
   

          Applied Industrial Technologies, Inc., an Ohio
corporation    
 
       
By:
       
 
       
 
  [NAME]    
 
  [TITLE]    
 
       
Date:
       
 
       

 